Citation Nr: 0728021	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-16 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits under Chapter 30, Title 38, United 
States Code, currently calculated as $1,538.33.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1991 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In November 2003 and June 2005, the veteran filed for 
additional vocational rehabilitation assistance.  These 
claims are referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on her part.


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment in issue resulted from a 
retroactive adjustment to the veteran's educational benefits 
under Chapter 30, Title 38, United States Code.  After 
receipt of enrollment from the certifying official in April 
2003, VA educational benefits were awarded for enrollment at 
Horry-Georgetown Technical College for full-time rate (eight 
credit hours) for the Summer 2003 term, from May 19, 2003 to 
August 5, 2003.  In June 2003, the RO received a change in 
enrollment certification from the school showing that the 
claimant's hours were reduced from 8 to 4, on June 10, 2003, 
after the add/drop period; and, in August 2003, the RO 
received another change in enrollment certification from the 
school showing that the claimant reduced her hours from 4 to 
zero, on June 25, 2003, without informing the certifying 
official, who discovered the withdrawal on August 13, 2003, 
while processing Fall 2003 enrollment.  Retroactive 
adjustment to the veteran's benefits resulted in an 
overpayment of $1,538.33.

In September 2003, the veteran requested a waiver of the 
overpayment, indicating that she found herself failing her 
nursing classes during the summer semester; that, if a 
student has two failures, she is kicked out of the program 
for five years; that she could not afford to take that 
chance; and that she did not see anyway that she could bring 
up her grades, therefore, she had to drop both courses or be 
kicked out of the program.  The veteran asked for a waiver 
because she was experiencing a financial crisis, being unable 
to pay her bills to the point, where she could no longer 
afford her car payments and would have to let her vehicle go 
back, and noting that the $800 a month she was getting from 
VA helped to meet the majority of here bills, while she was 
attending school.  She indicated that she still had a year 
and three months to go in school before graduation; that she 
could only afford to take one class at a time because she was 
working full time; and that she had no way of making up the 
VA benefit money.  The veteran admitted that, unlike that 
previous instance for which VA granted her a waiver, it was 
her fault this time.  She pleaded the Committee would grant 
her waiver and reinstate her payments until a decision was 
made.

In February 2004, the Committee denied the waiver.  In a 
March 2004 notice of disagreement, the veteran stated that: 
she did not have any intention of withdrawing from her 
classes; that she was at fault of the withdrawal but she was 
under stress and feared for her livelihood, noting that two 
years of hard work was at risk at that point; that she took 
on too much that semester and as a result she struggled in 
both classes; and that, realizing her error, she was forced 
to make the decision to withdraw without failing.  As a 
single mother working in a housekeeping department 
supervising for eight dollars an hours, she feels that she is 
entitled to at least one waiver that was her mistake; that 
denial of her waiver would be an undue hardship as she was 
struggling to stay afloat until the next semester, noting 
that she had to get a credit card to pay her bills and then, 
when that was maxed out, she got a loan; and that she was to 
the point where she had exhausted her means of obtaining 
additional money to live off of, as her credit rating is bad 
due to the fact that she had to return her car.  The veteran 
maintains that granting her a waiver would not be unjust 
enrichment, because she was taking classes with the intent of 
completing and passing them.  In November 2004 and May 2004 
statements, she reiterated that she withdrew from the classes 
because she could not adequately prepare for them, since she 
was working full time, not because of an inability to pass 
the classes as shown by her B average since then.

In general, waiver determinations, which do not involve 
fraud, misrepresentation, or bad faith by the claimant, 
should be waived only when it is shown that the recovery 
would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§ 1.963 (2006).  The Board emphasizes that waiver decisions 
are based upon the evidence of record, which, in essence, 
places the burden of proof upon the claimants.  See 38 C.F.R. 
§ 1.966 (2006).

Review of the evidentiary record indicates that the assessed 
indebtedness in question may have been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board must consider the entire amount 
calculated, plus interest.  The veteran does not dispute the 
validity of the debt, but contends that payment would 
constitute an extreme hardship.  See Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991).  A financial status report (FSR) 
accompanied her waiver request and showed net income, after 
deductions for taxes, Social Security, and health insurance 
of $1,318.85 a month and expenses totaling $2,175.00 monthly.  
Subsequent statements in the record indicate that the veteran 
had to return her vehicle because she could no long meet the 
demands of her payments.  It appears that the veteran's 
financial situation has changed dramatically since she 
submitted her waiver request in September 2003.  Moreover, 
there is no audit in the record showing how the $1,538.33 was 
calculated.  Thus, the Board finds that additional 
development is necessary before the Board may proceed with 
further appellate review.  On remand, the veteran should be 
asked to submit an FSR.  The Board reminds the appellant that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Board notes that there is no copy of the letter from the 
VA Debt Management Center (DMC) informing the appellant of 
the amount of her indebtedness.  On remand, VA must obtain 
copies of all available records related to the matter on 
appeal to include a copy of the DMC letter notifying the 
appellant of the amount of the overpayment incurred and her 
right to request a waiver, and set forth a written paid and 
due audit of the veteran's educational benefits for the 
period of the overpayment.  Moreover, the Board notes that in 
October 2004, The American Legion submitted a Form 646 as the 
veteran's representative.  It appears that the Committee has 
not sent copies of any of its actions in this case to the 
veteran's representative.  This should be rectified on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain, and associate 
with the claims file, copies of all 
available records related to the matter 
on appeal held by the VA Debt Management 
Center (DMC), to include a copy of any 
letter to the appellant notifying her of 
the amount of the overpayment incurred 
for the 2003 summer semester and her 
right to request a waiver.  See OF 
BULLETIN 99.GC1.04 (May 14, 1999).  

If a copy of this letter cannot be 
obtained, the AOJ should, to the extent 
possible, obtain from the DMC (1) 
verification in the form of a signed, 
written certification from the DMC 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver, and when and where it 
was sent and whether it was returned as 
undeliverable; and (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
reflects the date of dispatch of the 
DMC's initial notice to the veteran with 
a statement that explains the details of 
the screen and a copy of the type of form 
letter sent to the veteran.  The AOJ 
should document its efforts to obtain 
these records.  

2.  Following completion of 1 above, the 
AOJ should set forth in the record a 
written paid and due audit of the 
veteran's educational assistance account 
for the period of the overpayment.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid to the 
veteran, as well as the amounts properly 
due or deducted due to mitigating 
circumstances.  In addition, the audit 
should include the amount of the 
overpayment that was repaid by the 
veteran.  A copy of the written audit 
should be inserted into the claims file 
and another provided to the veteran and 
her representative.

3.  Thereafter, the veteran should be 
allowed an opportunity to submit 
additional evidence pertinent to her 
request for waiver of recovery of the 
assessed overpayment, including a 
complete financial status report (VA Form 
20-5655), citing all current income, 
expenses, and assets.

4.  After the actions requested in 1 
through 3 above have been completed to 
the extent possible, as well as any other 
action deemed necessary, the case should 
be referred to the Committee to review 
the record and reconsider the appellant's 
request for waiver, including any 
additional evidence obtained by the AOJ 
on remand.  A formal, written record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims file.  A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

5.  If any determination of the Committee 
remains unfavorable to the appellant, she 
and her representative should be 
furnished a supplemental statement of the 
case, which sets forth and considers all 
of the applicable legal criteria 
pertinent to this appeal.  This document 
should further reflect detailed reasons 
and bases for the decision reached.  The 
appellant should be given the opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to afford the appellant 
with due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



